Citation Nr: 1445210	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  14-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for hypertensive heart disease, claimed as due to an undiagnosed illness.  

3.  Entitlement to gastoesophageal reflux disease, claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

In his July 2014 substantive appeal, the Veteran mentioned many disabilities other than those on appeal.  These disabilities include those for which service connection has been established, those for which service connection has previously been denied, and at least one new claim.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his July 2014 substantive appeal, the Veteran requested a video conference hearing before a member of the Board.  No action was taken on this request prior to the case's delivery to the Board.  This case must be remanded in order that the Veteran be scheduled for a hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or video conference hearing, whichever is first available, in accordance with the docket number of this appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

